

SECURITY AGREEMENT


SECURITY AGREEMENT (this “Agreement”), dated as of March 23, 2010, by and among
Phreadz USA, LLC, a Nevada limited liability company (“Phreadz”), Universal
Database of Music USA, LLC, a Nevada limited liability company (“UDM”, together
with Phreadz, the “Issuers”), and the secured parties signatory hereto and their
respective endorsees, transferees (collectively, the “Secured Party”).


WITNESSETH:


WHEREAS, pursuant to a Subscription Agreement (the “Subscription Agreement”),
dated the date hereof, between Issuer and Professional Capital Partners, Ltd., a
British Virgin Islands company (“PCP”), the Issuers agreed to issue to PCP and
PCP has agreed to purchase from Issuers an 8% Secured Promissory Note, due on
the earlier to occur of (A) the initial closing of a Subsequent Equity Financing
(as defined in the Subscription Agreement or (B) June 30, 2010 (the “Note”);


WHEREAS, the Issuers have previously issued promissory notes in the aggregate
principal amount of $875,000 (the “Prior Notes”, together with the Note, the
“Notes”) to the signatories hereto other than PCP (the “Other Noteholders”);


WHEREAS, in order to induce the PCP to purchase the Note and procure consent of
the Other Noteholders to allow for such issuance (which consent is deemed hereby
granted by their signature hereto), the Issuers have agreed to execute and
deliver to the Secured Party this Agreement for the benefit of the Secured Party
and to grant to it a first priority security interest in certain Intellectual
Property (defined below) of the Issuers to secure the prompt payment,
performance and discharge in full of all of the Issuers’ obligations under the
Note and the Subscription Agreement.


NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:


1.           Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth in this Section 1. Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
(such as “general intangibles” and “proceeds”) shall have the respective
meanings given such terms in Article 9 of the UCC.


(a)           “Collateral” means the collateral in which the Secured Party is
granted a security interest by this Agreement and which shall include the
following, whether presently owned or existing or hereafter acquired or coming
into existence, and all additions and accessions thereto and all substitutions
and replacements thereof, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale or transfer of the
Collateral and of insurance covering the same and of any tort claims in
connection therewith:


(i)           All Goods of the Issuers, including, without limitations, all
machinery, equipment, computers, motor vehicles, trucks, tanks, boats, ships,
appliances, furniture, special and general tools, fixtures, test and quality
control devices and other equipment of every kind and nature and wherever
situated, together with all documents of title and documents representing the
same, all additions and accessions thereto, replacements therefor, all parts
therefor, and all substitutes for any of the foregoing and all other items used
and useful in connection with the Issuers’ businesses and all improvements
thereto (collectively, the “Equipment”); and

 
 

--------------------------------------------------------------------------------

 


(ii)           All Inventory of the Issuers; and


(iii)           All of the Issuers’ contract rights and general intangibles,
including, without limitation, all partnership interests, stock or other
securities, licenses, distribution and other agreements, computer software
development rights, leases, franchises, customer lists, quality control
procedures, grants and rights, goodwill, trademarks, service marks, trade
styles, trade names, patents, patent applications, copyrights, deposit accounts,
and income tax refunds (collectively, the “General Intangibles”); and


(iv)           All Receivables of the Issuers including all insurance proceeds,
and rights to refunds or indemnification whatsoever owing, together with all
instruments, all documents of title representing any of the foregoing, all
rights in any merchandising, goods, equipment, motor vehicles and trucks which
any of the same may represent, and all right, title, security and guaranties
with respect to each Receivable, including any right of stoppage in transit; and


(v)           All of the Issuers’ documents, instruments and chattel paper,
files, records, books of account, business papers, computer programs and the
products and proceeds of all of the foregoing Collateral set forth in clauses
(i)-(iv) above.


(b)           “Issuers” shall mean, collectively, the Issuers and all of the
subsidiaries of Issuers, a list of which is contained in Schedule A, attached
hereto.


(c)           “Obligations” means all of the Issuers’ obligations under this
Agreement, the Notes and the Subscription Agreement in each case, whether now or
hereafter existing, voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
decreased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from the Secured Party as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time.


(d)           “UCC” means the Uniform Commercial Code, as currently in effect in
the State of New York.


2.           Grant of Security Interest. As an inducement for PCP to purchase
the Note and procure consent of the Other Noteholders to allow for such issuance
and to secure the complete and timely payment, performance and discharge in
full, as the case may be, of all of the Obligations, the Issuers hereby,
unconditionally and irrevocably, pledge, grant and hypothecate to the Secured
Party, a continuing security interest in, a continuing first lien upon, an
unqualified right to possession and disposition of and a right of set-off
against, in each case to the fullest extent permitted by law, all of the
Issuers’ right, title and interest of whatsoever kind and nature in and to the
Collateral (the “Security Interest”).


3.           Representations, Warranties, Covenants and Agreements of the
Issuers. Each Issuer represents and warrants to, and covenants and agrees with,
the Secured Party as follows:


(a)           Issuer has the requisite limited liability company power and
authority to enter into this Agreement and otherwise to carry out its
obligations thereunder. The execution, delivery and perfounance by Issuer of
this Agreement and the filings contemplated therein have been duly authorized by
all necessary action on the part of Issuer and no further action is required by
Issuer. This Agreement constitutes a legal, valid and binding obligation of
Issuer enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditor’s rights generally.

 
2

--------------------------------------------------------------------------------

 
 
(b)           Issuer represents and warrants that it has no place of business or
offices where its respective books of account and records are kept (other than
temporarily at the offices of its attorneys or accountants) or places where
Collateral is stored or located, except as set forth on Schedule A attached
hereto;


(c)           Issuer is the sole owner of the Collateral (except for
non-exclusive licenses granted by Issuer in the ordinary course of business),
free and clear of any liens, security interests, encumbrances, rights or claims,
and is fully authorized to grant the Security Interest in and to pledge the
Collateral. There is not on file in any governmental or regulatory authority,
agency or recording office an effective financing statement, security agreement,
license or transfer or any notice of any of the foregoing (other than those that
have been filed in favor of the Secured Party pursuant to this Agreement)
covering or affecting any of the Collateral. So long as this Agreement shall be
in effect, Issuer shall not execute and shall not knowingly permit to be on file
in any such office or agency any such financing statement or other document or
instrument (except to the extent filed or recorded in favor of the Secured Party
pursuant to the terms of this Agreement).


(d)           No part of the Collateral has been judged invalid or
unenforceable. No written claim has been received that any Collateral or
Issuer’s use of any Collateral violates the rights of any third party. There has
been no adverse decision to Issuer’s claim of ownership rights in or exclusive
rights to use the Collateral in any jurisdiction or to Issuer’s right to keep
and maintain such Collateral in full force and effect, and there is no
proceeding involving said rights pending or, to the best knowledge of Issuer,
threatened before any court, judicial body, administrative or regulatory agency,
arbitrator or other governmental authority.


(e)           Issuer shall at all times maintain its books of account and
records relating to the Collateral at its principal place of business and its
Collateral at the locations set forth on Schedule A attached hereto and may not
relocate such books of account and records or tangible Collateral unless it
delivers to the Secured Party at least 30 days prior to such relocation (i)
written notice of such relocation and the new location thereof (which must be
within the United States) and (ii) evidence that appropriate financing
statements and other necessary documents have been filed and recorded and other
steps have been taken to perfect the Security Interest to create in favor of the
Secured Party valid, perfected and continuing first priority liens in the
Collateral.


(f)           This Agreement creates in favor of the Secured Party a valid
security interest in the Collateral securing the payment and performance of the
Obligations and, upon making the filings described in the immediately following
sentence, a perfected first priority security interest in such Collateral.
Except for the filing of financing statements on Form-1 under the UCC with the
jurisdictions indicated on Schedule B, attached hereto, no authorization or
approval of or filing with or notice to any governmental authority or regulatory
body is required either (i) for the grant by Issuer of, or the effectiveness of,
the Security Interest granted hereby or for the execution, delivery and
performance of this Agreement by Issuer or (ii) for the perfection of or
exercise by the Secured Party of its rights and remedies hereunder.


(g)           On the date of execution of this Agreement, Issuer will deliver to
the Secured Party one or more executed UCC financing statements on Form-1 with
respect to the Security Interest for filing with the jurisdictions indicated on
Schedule B, attached hereto and in such other jurisdictions as may be requested
by the Secured Party.

 
3

--------------------------------------------------------------------------------

 


(h)           The execution, delivery and perfoiinance of this Agreement does
not conflict with or cause a breach or default, or an event that with or without
the passage of time or notice, shall constitute a breach or default, under any
agreement to which Issuer is a party or by which Issuer is bound. No consent
(including, without limitation, from members or creditors of Issuer) is required
for Issuer to enter into and perform its obligations hereunder.


(i)           Issuer shall at all times maintain the liens and Security Interest
provided for hereunder as valid and perfected first priority liens and security
interests in the Collateral in favor of the Secured Party until this Agreement
and the Security Interest hereunder shall terminate pursuant to Section 11.
Issuer hereby agrees to defend the same against any and all persons. Issuer
shall safeguard and protect all Collateral for the account of the Secured Party.
At the request of the Secured Party, Issuer will sign and deliver to the Secured
Party at any time or from time to time one or more financing statements pursuant
to the UCC (or any other applicable statute) in form reasonably satisfactory to
the Secured Party and will pay the cost of filing the same in all public offices
wherever filing is, or is deemed by the Secured Party to be, necessary or
desirable to effect the rights and obligations provided for herein. Without
limiting the generality of the foregoing, Issuer shall pay all fees, taxes and
other amounts necessary to maintain the Collateral and the Security Interest
hereunder, and Issuer shall obtain and furnish to the Secured Party from time to
time, upon demand, such releases and/or subordinations of claims and liens which
may be required to maintain the priority of the Security Interest hereunder.


(j)           Issuer will not transfer, pledge, hypothecate, encumber, license
(except for non-exclusive licenses granted and sales made by issuer in the
ordinary course of business), sell or otherwise dispose of any of the Collateral
without the prior written consent of the Secured Party.


(k)           Issuer shall keep and preserve its Equipment, Inventory and other
tangible Collateral in good condition, repair and order and shall not operate or
locate any such Collateral (or cause to be operated or located) in any area
excluded from insurance coverage.


(l)           Issuer shall, within ten (10) days of obtaining knowledge thereof,
advise the Secured Party promptly, in sufficient detail, of any substantial
change in the Collateral, and of the occurrence of any event which would have a
material adverse effect on the value of the Collateral or on the Secured Party’s
security interest therein.


(m)           Issuer shall promptly execute and deliver to the Secured Party
such further deeds, mortgages, assignments, security agreements, financing
statements or other instruments, documents, certificates and assurances and take
such further action as the Secured Party may from time to time request and may
in its sole discretion deem necessary to perfect, protect or enforce its
security interest in the Collateral including, without limitation, the execution
and delivery of a separate security agreement with respect to Issuer’s
intellectual property (“Intellectual Property Security Agreement”) in which the
Secured Party has been granted a security interest hereunder, substantially in a
form acceptable to the Secured Party, which Intellectual Property Security
Agreement, other than as stated therein, shall be subject to all of the terms
and conditions hereof.


(n)           Issuer shall permit the Secured Party and its representatives and
agents to inspect the Collateral at any time, and to make copies of records
pertaining to the Collateral as may be requested by the Secured Party from time
to time.


(o)           Issuer will take all steps reasonably necessary to diligently
pursue and seek to preserve, enforce and collect any rights, claims, causes of
action and accounts receivable in respect of the Collateral.

 
4

--------------------------------------------------------------------------------

 


(p)           Issuer shall promptly notify the Secured Party in sufficient
detail upon becoming aware of any attachment, garnishment, execution or other
legal process levied against any Collateral and of any other information
received by Issuer that may materially affect the value of the Collateral, the
Security Interest or the rights and remedies of the Secured Party hereunder.


(q)           All information heretofore, herein or hereafter supplied to the
Secured Party by or on behalf of Issuer with respect to the Collateral is
accurate and complete in all material respects as of the date furnished.


(r)           Schedule A attached hereto contains a list of all of the
subsidiaries of Issuer.


4.           Defaults.  The following events shall be “Events of Default”:


(a)           The occurrence of an Event of Default (as defined in the Notes)
under the Note;


(b)           Any representation or warranty of Issuers in this Agreement or in
the Intellectual Property Security Agreement shall prove to have been incorrect
in any material respect when made;


(c)           The failure by Issuers to observe or perform any of its
obligations hereunder or in the Intellectual Property Security Agreement for ten
(10) days after receipt by Issuers of notice of such failure from the Secured
Party.


5.           Duty To Hold In Trust. Upon the occurrence of any Event of Default
and at any time thereafter, Issuers shall, upon receipt by it of any revenue,
income or other sums subject to the Security Interest, whether payable pursuant
to the Note or otherwise, or of any check, draft, note, trade acceptance or
other instrument evidencing an obligation to pay any such sum, hold the same in
trust for the Secured Party and shall forthwith endorse and transfer any such
sums or instruments, or both, to the Secured Party for application to the
satisfaction of the Obligations.


6.           Rights and Remedies Upon Default. Upon occurrence of any Event of
Default and at any time thereafter, the Secured Party shall have the right to
exercise all of the remedies conferred hereunder and under the Note, and the
Secured Party shall have all the rights and remedies of a secured party under
the UCC and/or any other applicable law (including the Uniform Commercial Code
of any jurisdiction in which any Collateral is then located). Without
limitation, the Secured Party shall have the following rights and powers:


(a)           The Secured Party shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and Issuers shall assemble the Collateral and make
it available to the Secured Party at places which the Secured Party shall
reasonably select, whether at the Issuers’ premises or elsewhere, and make
available to the Secured Party, without rent, all of the Issuers’ respective
premises and facilities for the purpose of the Secured Party taking possession
of, removing or putting the Collateral in saleable or disposable form.


(b)           The Secured Party shall have the right to operate the business of
the Issuers using the Collateral and shall have the right to assign, sell, lease
or otherwise dispose of and deliver all or any part of the Collateral, at public
or private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Party may deem commercially reasonable, all
without (except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to the Issuers or right of redemption of
the Issuers, which are hereby expressly waived. Upon each such sale, lease,
assignment or other transfer of Collateral, the Secured Party may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of the Issuers, which are hereby waived and released.

 
5

--------------------------------------------------------------------------------

 
 
7.           Applications of Proceeds. The proceeds of any such sale, lease or
other disposition of the Collateral hereunder shall be applied first, to the
expenses of retaking, holding, storing, processing and preparing for sale,
selling, and the like (including, without limitation, any taxes, fees and other
costs incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Secured Party in enforcing its
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations, and to the payment of
any other amounts required by applicable law, after which the Secured Party
shall pay to the Issuers any surplus proceeds. If, upon the sale, license or
other disposition of the Collateral, the proceeds thereof are insufficient to
pay all amounts to which the Secured Party is legally entitled, the Issuers will
be liable for the deficiency, together with interest thereon, at the rate of 15%
per annum (the “Default Rate”), and the reasonable fees of any attorneys
employed by the Secured Party to collect such deficiency. To the extent
permitted by applicable law, the Issuers waive all claims, damages and demands
against the Secured Party arising out of the repossession, removal, retention or
sale of the Collateral, unless due to the gross negligence or willful misconduct
of the Secured Party.


8.           Costs and Expenses. The Issuers agree to pay all out-of-pocket
fees, costs and expenses incurred in connection with any filing required
hereunder, including without limitation, any financing statements, continuation
statements, partial releases and/or termination statements related thereto or
any expenses of any searches reasonably required by the Secured Party. The
Issuers shall also pay all other claims and charges which in the reasonable
opinion of the Secured Party might prejudice, imperil or otherwise affect the
Collateral or the Security Interest therein. The Issuers will also, upon demand,
pay to the Secured Party the amount of any and all reasonable expenses,
including the reasonable fees and expenses of its counsel and of any experts and
agents, which the Secured Party may incur in connection with (i) the enforcement
of this Agreement, (ii) the custody or preservation of, or the sale of,
collection from, or other realization upon, any of the Collateral, or (iii) the
exercise or enforcement of any of the rights of the Secured Party under the
Note. Until so paid, any fees payable hereunder shall be added to the principal
amount of the Note and shall bear interest at the Default Rate.


9.           Responsibility for Collateral. The Issuers assume all liabilities
and responsibility in connection with all Collateral, and the obligations of the
Issuers hereunder or under the Note and the Transaction Documents shall in no
way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason.
 
 
6

--------------------------------------------------------------------------------

 

10.           Security Interest Absolute. All rights of the Secured Party and
all Obligations of the Issuers hereunder, shall be absolute and unconditional,
irrespective of (a) any lack of validity or enforceability of this Agreement,
the Note, the Subscription Agreement or any agreement entered into in connection
with the foregoing, or any portion hereof or thereof; (b) any change in the
time, manner or place of payment or performance of, or in any other term of, all
or any of the Obligations, or any other amendment or waiver of or any consent to
any departure from the Note, the Subscription Agreement or any other agreement
entered into in connection with the foregoing; (c) any exchange, release or
nonperfection of any of the Collateral, or any release or amendment or waiver of
or consent to departure from any other collateral for, or any guaranty, or any
other security, for all or any of the Obligations; (d) any action by the Secured
Party to obtain, adjust, settle and cancel in its sole discretion any insurance
claims or matters made or arising in connection with the Collateral; or (e) any
other circumstance which might otherwise constitute any legal or equitable
defense available to the Issuers, or a discharge of all or any part of the
Security Interest granted hereby. Until the Obligations shall have been paid and
performed in full, the rights of the Secured Party shall continue even if the
Obligations are barred for any reason, including, without limitation, the
running of the statute of limitations or bankruptcy. The Issuers expressly waive
presentment, protest, notice of protest, demand, notice of nonpayment and demand
for performance. In the event that at any time any transfer of any Collateral or
any payment received by the Secured Party hereunder shall be deemed by final
order of a court of competent jurisdiction to have been a voidable preference or
fraudulent conveyance under the bankruptcy or insolvency laws of the United
States, or shall be deemed to be otherwise due to any party other than the
Secured Party, then, in any such event, the Issuers’ obligations hereunder shall
survive cancellation of this Agreement, and shall not be discharged or satisfied
by any prior payment thereof and/or cancellation of this Agreement, but shall
remain a valid and binding obligation enforceable in accordance with the terms
and provisions hereof. The Issuers waive all right to require the Secured Party
to proceed against any other person or to apply any Collateral which the Secured
Party may hold at any time, or to marshal assets, or to pursue any other remedy.
The Issuers waive any defense arising by reason of the application of the
statute of limitations to any obligation secured hereby.


11.           Term of Agreement. This Agreement and the Security Interest shall
terminate on the date on which all payments under the Note has been made in full
and all other Obligations have been paid or discharged. Upon such termination,
the Secured Party, at the request and at the expense of the Issuers, will join
in executing any termination statement with respect to any financing statement
executed and filed pursuant to this Agreement.


12.           Power of Attorney; Further Assurances.


(a)           Each Issuer authorizes the Secured Party, and does hereby make,
constitute and appoint it, and its respective officers, agents, successors or
assigns with full power of substitution, as such Issuer’s true and lawful
attorney-in-fact, with power, in its own name or in the name of such Issuer, to,
after the occurrence and during the continuance of an Event of Default, (i)
endorse any notes, checks, drafts, money orders, or other instruments of payment
(including payments payable under or in respect of any policy of insurance) in
respect of the Collateral that may come into possession of the Secured Party;
(ii) to sign and endorse any UCC financing statement or any invoice, freight or
express bill, bill of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications and notices in connection with accounts, and
other documents relating to the Collateral; (iii) to pay or discharge taxes,
liens, security interests or other encumbrances at any time levied or placed on
or threatened against the Collateral; (iv) to demand, collect, receipt for,
compromise, settle and sue for monies due in respect of the Collateral; and (v)
generally, to do, at the option of the Secured Party, and at such Issuer’s
expense, at any time, or from time to time, all acts and things which the
Secured Party deems necessary to protect, preserve and realize upon the
Collateral and the Security Interest granted therein in order to effect the
intent of this Agreement, the Note and the Subscription Agreement, all as fully
and effectually as such Issuer might or could do; and such Issuer hereby
ratifies all that said attorney shall lawfully do or cause to be done by virtue
hereof. This power of attorney is coupled with an interest and shall be
irrevocable for the term of this Agreement and thereafter as long as any of the
Obligations shall be outstanding.


(b)           On a continuing basis, the Issuers will make, execute,
acknowledge, deliver, file and record, as the case may be, in the proper filing
and recording places in any jurisdiction, including, without limitation, the
jurisdictions indicated on Schedule B, attached hereto, all such instruments,
and take all such action as may reasonably be deemed necessary or advisable, or
as reasonably requested by the Secured Party, to perfect the Security Interest
granted hereunder and otherwise to carry out the intent and purposes of this
Agreement, or for assuring and confirming to the Secured Party the grant or
perfection of a security interest in all the Collateral.
 
 
7

--------------------------------------------------------------------------------

 

(c)           Each Issuer hereby irrevocably appoints the Secured Party as the
Issuer’s attorney-in-fact, with full authority in the place and stead of such
Issuer and in the name of such Issuer, from time to time in the Secured Party’s
discretion, to take any action and to execute any instrument which the Secured
Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including the filing, in its sole discretion, of one or more
financing or continuation statements and amendments thereto, relative to any of
the Collateral without the signature of such Issuer where permitted by law.


13.          Notices. All notices, requests, demands and other communications
hereunder shall be in writing, with copies to all the other parties hereto, and
shall be deemed to have been duly given when (i) if delivered by hand, upon
receipt, (ii) if sent by facsimile, upon receipt of proof of sending thereof,
(iii) if sent by nationally recognized overnight delivery service (receipt
requested), the next business day or (iv) if mailed by first-class registered or
certified mail, return receipt requested, postage prepaid, four days after
posting in the U.S. mails, in each case if delivered to the following addresses:


If to the Issuers:
Phreadz USA, LLC

Universal Database of Music, LLC
63 Main Street
Flemington, NJ 08822
Attention: Nicholas Thompson Telephone: (908) 796-0258
Facsimile: (619) 934-9253
 
If to the Secured Party:
to the address set forth under their name on the signature pages hereto

 
With a copy to:
Indeglia & Carney, P.C.

1900 Main Street, Suite 300
Irvine, CA 92614
Attention: Marc A. Indeglia, Esq.
Telephone: (949) 861-3321
Facsimile: (949) 861-3324


14.          Other Security. To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Secured Party shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Party’s rights and
remedies hereunder.


15.          Miscellaneous.


(a)           No course of dealing between the Issuers and the Secured Party,
nor any failure to exercise, nor any delay in exercising, on the part of the
Secured Party, any right, power or privilege hereunder or under the Note shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.


(b)           All of the rights and remedies of the Secured Party with respect
to the Collateral, whether established hereby or by the Note or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.
 
 
8

--------------------------------------------------------------------------------

 

(c)           This Agreement constitutes the entire agreement of the parties
with respect to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto. Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.


(d)           In the event that any provision of this Agreement is held to be
invalid, prohibited or unenforceable in any jurisdiction for any reason, unless
such provision is narrowed by judicial construction, this Agreement shall, as to
such jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.


(e)           No waiver of any breach or default or any right under this
Agreement shall be considered valid unless in writing and signed by the party
giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach or default or right, whether of the same or similar nature or
otherwise.


(f)           This Agreement shall be binding upon and inure to the benefit of
each party hereto and its successors and assigns.


(g)           Each party shall take such further action and execute and deliver
such further documents as may be necessary or appropriate in order to carry out
the provisions and purposes of this Agreement.


(h)           This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent the validity, perfection or
enforcement of a security interest hereunder in respect of any particular
Collateral which are governed by a jurisdiction other than the State of New York
in which case such law shall govern. Each of the parties hereto irrevocably
submit to the exclusive jurisdiction of any New York State or United States
Federal court sitting in Manhattan county over any action or proceeding arising
out of or relating to this Agreement, and the parties hereto hereby irrevocably
agree that all claims in respect of such action or proceeding may be heard and
determined in such New York State or Federal court. The parties hereto agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. The parties hereto further waive any objection to venue
in the State of New York and any objection to an action or proceeding in the
State of New York on the basis of forum non conveniens.


(i)           EACH PARTY HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATER OF
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH PARTY HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH PARTY WILL CONTINUE TO RELY
ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
SUCH PARTY HAS KNOWINGLY AND VOLUNTARILY WAIVES ITS RIGHTS TO A JURY TRIAL
FOLLOWING SUCH CONSULTATION. THIS WAIVER IS IRREVOCABLE, MEANING THAT,
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS AND SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. IN THE EVENT OF A
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 
9

--------------------------------------------------------------------------------

 
 
(j)           This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and, all of which
taken together shall constitute one and the same Agreement. In the event that
any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.
 

 
ISSUERS:
     
PHREADZ USA, LLC
     
By:
  
 
Name:
 
Title:
     
UNIVERSAL DATABASE OF MUSIC USA, LLC
     
By:
  
 
Name:
 
Title:
     
SECURED PARTY
     
PROFESSIONAL CAPITAL PARTNERS, LTD.
By: PCPM GP, LLC, its general partner
     
By:
  
 
Name:
 
Title:
     
Address: 1400 Old Country Road, Westbury NY 11590 Facsimile: 516-228-8083
     
  
 
Cecil Bernard
     
Address: 53 Danson Road, Bexleyheath, Kent, DA6 8HP
 
England
 
Facsimile:
     
  
 
Mary Goldberg
 
Address:
 
Facsimile:
     
  
 
Mercado De Expect
     
Address:
 
Facsimile:

 
 
11

--------------------------------------------------------------------------------

 


 
  
 
Ingrid Coffin
     
Address:
 
Facsimile:
     
  
 
Louis J. Macaluso
     
Address: 757 Norman Place, Westfield, NJ 07090
 
Facsimile:
     
  
 
Dennis Josifovich
     
Address: 7 Rhone Court, Grand Junction, CO 81507
 
Facsimile:
     
  
 
David Kelley
     
Address:
 
Facsimile:

 
 
12

--------------------------------------------------------------------------------

 

SCHEDULE A
Principal Place of Business of the Issuers:
 
Locations Where Collateral is Located or Stored:
 
List of Subsidiaries of the Issuers:

 
13

--------------------------------------------------------------------------------

 

SCHEDULE B
 
Jurisdictions:
 
 
14

--------------------------------------------------------------------------------

 